Citation Nr: 1613542	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  15-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from July 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which confirmed and continued a previous denial of service connection for bilateral hearing loss. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The Board notes that in August 2015, the Veteran received a rating decision granting him 20 percent for his hand disability, the maximum schedular rating for that diagnostic code, including notice that if the Veteran wished to appeal this rating he would have to file another Notice of Disagreement (NOD).  The Veteran did not file another NOD therefore the issue is not on appeal.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file. 

The issue of service connection for a bilateral ear disorder (claimed as inner ear damage causing loss of stability and balance) has been raised by the record at the February 2016 Board hearing.  While the Veteran's representative contended that this issue should be on appeal, the Veteran clearly checked on his September 2015 VA 9 Substantive Appeal form that he was only appealing the issue of entitlement to service connection for bilateral hearing loss and not the issue of an ear disorder.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2009, the RO denied the Veteran's claim for service connection for bilateral hearing loss.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the August 2009 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.

3.  The Veteran is competent and deemed credible to report having experienced hearing loss both during and since service.


CONCLUSIONS OF LAW

1.  The August 2009 decision that denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  

2.  New and material evidence having been received, the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis -New and Material Evidence 

In August 2009, the Veteran's claim to reopen a claim for service connection for hearing loss was denied because there was no new and material evidence.  Evidence of record at the time of that decision included service treatment records, personnel records, VA examinations, buddy statements and lay statements from the Veteran.  The Veteran did not complete a timely VA 9 Substantive Appeal, nor did he submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the August 2009 decision became final.

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In July 2012, the Veteran contacted VA and indicated an intent to reopen his previously denied claim.  In January 2014, the RO denied the claim, finding that no new and material evidence had been submitted.  The Veteran filed a timely appeal.  In August 2015, the RO reopened the claim in a statement of the case, and denied it on the merits.

Since the August 2009 Rating Decision, evidence submitted includes the February 2015 VA examination, private records, including from Dr. E.P.B. of the Cleveland clinic stating that he believed the Veteran had ear dysfunction based on the history the Veteran provided regarding his military related injury causing long standing hearing impairment and tinnitus, and the February 2016 Board hearing testimony, in which the Veteran noted hearing loss since service.  Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the August 2009 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a nexus between service and the Veteran's current disability, due to the Veteran's and private clincian's contentions that he had hearing loss since service.  

New and material evidence having been received, reopening of the previously denied claim of service connection for bilateral hearing loss is warranted.  

Analysis - Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the case of any veteran who engaged in combat with the enemy in active military service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Military audiograms conducted prior to November 1967 were reported in American Standard Association (ASA) units.  The military began using International Organization for Standardization  (ISO) units in November 1967.  The current VA definition for a hearing loss disability found at 38 C.F.R. § 3.385  is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In the instant case personnel records confirm that the Veteran was treated for an ear condition in May, June, July, and August 1945.  They also confirmed that he served in combat action in the Pacific theater during World War II.  
In December 1946, the Veteran filed for service connection for an ear condition.  This claim was denied.

A March 1950 VA examination showed a hearing loss of 4.3% in the left ear and 4.5% in the right ear.  The hearing loss test showed a threshold of at least 10 decibels for both ears at all hertz ranges, although there were two audiograms plotted for each ear, which appear to be air versus bone conduction.  The Veteran noted that he did not think he heard well at times.  He stated that in service he was exposed to 40 mm gunfire, and for 2 days after that he could not hear at all and that he had treatment for this in the service.  He had no trouble with the ears prior to the service.  The examiner conducted a tuning fork examination, which was noted to be normal, and noted the Veteran had impacted cerumen in the ears.  The examiner also noted the Veteran had a normal whispered voice test upon separation.  A March 1950 rating decision denied service connection for an ear disability.

In a July 1991 VA examination, the Veteran demonstrated hearing loss.  A claim to reopen entitlement to service connection for hearing loss was subsequently denied that month.

In November 1991, a Dr. P.M. submitted a statement that the Veteran had been seen in his office and had ear examinations and was referred to an ear, nose and throat physician for further care for ear problems in April 1974, June 1976, and August 1975.

In December 1991, a fellow VFW member submitted a statement that the Veteran had told him that he had received a blow from an accidental firing of a 40 mm anti-aircraft gun and that was the cause of his hearing problems.  

In a January 1992 lay statement, the Veteran stated that his doctor referred him to a specialist in 1970 for his hearing, who told him it was a permanent situation, but he could obtain no records from this doctor.  He stated he did not ask for help or treatment until 1991.

A June 1992 buddy statement confirms the Veteran's account that he hit his head on a ship gun in service.  

The Veteran reported at the VAMC medical center (VAMC) in January 1993 that he had a hearing condition since 1944. 

At a June 1994 regional office hearing,  the Veteran stated that he was around guns all the time in service, including sleeping at a gun station and that he was knocked out by a gun in April 1946.  He stated that after service he sought treatment from a family doctor but the records were no longer available.  He also said that when he went to restaurants he had trouble hearing the server.   He also stated that he mentioned his hearing problems to the separation examiner, but did not know if the examiner recorded his statements.

A May 1997 VA examination noted the Veteran had normal hearing bilaterally in a March 1950 examination and therefore opined that the Veteran's hearing condition was less likely than not related to service. 

A June 2008 record from a Dr. M.K.R. notes the Veteran had extensive noise damage in his ears secondary to his some severe noise exposure in 1945.

A September 2010 examination found that the Veteran's hearing condition was less likely than not related to service.  Again this was based on the Veteran having "normal hearing" bilaterally in March 1950 examination.

A June 2012 treatment report from a private clinician Dr. E.P.B. noted that he believed the Veteran had ear dysfunction based on the history the Veteran provided regarding his military related injury causing long standing hearing impairment and tinnitus.

A June 2015 examination found that the Veteran's hearing loss condition was less likely than not related to service.  Again this opinion was based on the Veteran having "normal hearing" bilaterally in March 1950 examination.

In February 2016, the Veteran testified that he sustained a head injury and acoustic trauma in service and that he was treated for four months and that he could not hear orders from his captain.  He stated that his hearing loss "followed" him from the military. 

The first element of service connection is medical evidence of a current disability. The evidence of record includes a diagnosis of bilateral hearing loss.  See, e.g., July 1991 VA examination.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has consistently reported that he experienced acoustic trauma during service both from being around guns and from a head injury related to working with guns.  As stated above, the Veteran is competent to give evidence about what he experienced, as it is subject to lay observation.  The Veteran has been consistent that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). This is also confirmed by personnel records which show treatment for an ear condition for multiple months in 1945.  Furthermore, on the evidence of record,  the Veteran actually engaged in combat while on active duty so as to gain the benefit of the provisions of 38 U.S.C.A. § 1154(b).  See personnel records.  Thus the second element is satisfied. 

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

Regarding Hickson element (3), the Board notes that the various VA examination have noted that the Veteran had hearing within normal limits at his March 1950 VA examination and relied on this information to form their opinions; however these records still showed a decline in hearing, if not actual hearing loss for VA purposes, and there is no indication whether any of the examiners converted the Veteran's readings from ASA to ISO standards.  The readings were all at a minimum threshold of 10 decibels in 1950, and when converted demonstrate 25 decibel readings, which indicate a degree of hearing loss under Hensley.  As the examinations do not take this into consideration, they are not considered probative.  Regardless, the Veteran still demonstrated some degree of hearing loss soon after service, as clearly demonstrated by the March 1950 examination.  

Further, the Board finds that the Veteran's lay statements constitute competent, credible and probative evidence regarding the onset and duration of his hearing loss disability.  The Veteran is competent to report observing a decline in his hearing acuity during and since serving in combat in World War II, as hearing loss is a condition with "unique and readily identifiable features" that is "capable of lay observation."  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Additionally, the Veteran's testimony is credible in his report of suffering a loss in hearing during service.  In this regard, he has consistently and competently stated that he experienced hearing loss following exposure to hazardous, combat-related noise and a head injury, and that he has experienced hearing loss since that time, for which he sought treatment in service and then sought service connection in 1946, and multiple times thereafter.  38 C.F.R. §§ 3.307, 3.309 (2015).  The Board has no reason to doubt the credibility of his statements or his peer's statements.  Thus, there is competent and credible evidence that bilateral hearing loss occurred after acoustic trauma during his service.  Because the Board finds that the Veteran's statements are credible, they are ultimately probative and weigh in favor of the claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  In the absence of any probative evidence weighing against the claim, the Board finds that the evidence is not sufficient to rebut the presumption that the Veteran's bilateral hearing loss manifested during his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss was incurred in service.  38 C.F.R. § 3.102 (2015).




ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.

Entitlement to service connection for bilateral hearing loss is granted. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


